                                                                            The Motion is GRANTED.




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

MEMPHIS A. PHILLIP RANDOLPH                        )
INSTITUTE, THE EQUITY ALLIANCE,                    )
FREE HEARTS, THE MEMPHIS AND                       )
WEST TENNESSEE AFL-CIO                             )
CENTRAL LABOR COUNCIL, THE                         )
TENNESSEE STATE CONFERENCE                         )
OF THE NAACP, SEKOU                                )      Case No. 3:20-cv-00374
FRANKLIN, and KENDRA LEE,                          )      Judge Richardson
                                                   )      Magistrate Judge Frensley
                               Plaintiffs,         )
                                                   )
       v.                                          )
                                                   )
TRE HARGETT, in his official capacity              )
as Secretary of State of the State of              )
Tennessee, MARK GOINS, in his                      )
Official capacity as Coordinator of                )
Elections for the State of Tennessee,              )
and AMY WEIRICH, in her official                   )
capacity as the District Attorney General          )
for Shelby County, Tennessee,                      )
                                                   )
                               Defendants.         )


              DEFENDANTS’ MOTION TO EXCEED PAGE LIMITATION


       Pursuant to Local Rule 7.01(a)(3), the Attorney General, on behalf of the above-captioned

Defendants, hereby requests leave to exceed the 5-page brief limit and file the attached

Consolidated Reply in support of their Motion to Stay Preliminary Injunction (DE 83) and Motion

for Reconsideration (DE 87).

       As grounds for this Motion, undersigned counsel avers that Defendants’ proposed Reply

addresses the merits of two Motions, and—in so doing—must discuss the content of four new

Declarations (DEs 86-1, 86-2, 93-1, and 93-2) submitted by Plaintiffs, as well as an additional




  Case 3:20-cv-00374 Document 101 Filed 09/18/20 Page 1 of 1 PageID #: 2752
